STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

WILLIAM D. LAWTON NO. 2022 CW 0440
VERSUS PAGE 1 OF 2

HOLLI HUGHES LAWTON

AUGUST 02, 2022

 

In Re: William D. Lawton, applying for supervisory writs,
22nd Judicial District Court, Parish of St. Tammany,
No. 201114901.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT GRANTED IN PART, DENIED IN PART, AND NOT CONSIDERED IN
PART. The portion of the trial court’s ruling, which granted
the Exception of No Cause of Action filed by defendant, Holli
Lawton, as to the retroactivity of the request for child support
modification by plaintiff, William Lawton, is reversed. The
grant of the exception of no cause of action as to one theory of
recovery resulted in an impermissible partial grant of an
exception of no cause of action. If there are two or more items
of damages or theories of recovery that arise out of the
operative facts of a single transaction or occurrence, a partial
judgment on an exception of no cause of action should not be
rendered to dismiss an item of damages or theory of recovery.
Robinson v. Wayne & Beverly Papania & Pyrenees Investments, LLC,
2015-1354 (La. App. lst Cir. 10/31/16), 207 So.3d 566, 572, writ
denied, 2016-2113 (La. 3/13/17), 216 So.3d 808. Accordingly, the
exception of no cause of action is denied.

As to the Motion for New Trial, the writ is not considered.
Relator failed to provide a copy of the judgment(s), order(s),
or ruling(s) complained of, specifically a copy of any and all
judgment(s) signed prior to the Amended Judgment on the Motion
for New Trial, if any, as well as a copy of the judgment denying
the Exception of Prematurity; a copy of the judge’s reasons for
judgment, order, or ruling (if written) as to the Exception of
Prematurity; a copy of each pleading on which the judgment,
order, or ruling was founded including the “Stipulated Judgment
Resolving Procedural Posture of Proceedings” and any post-March
4, 2021 rule/motion for contempt filed by defendant, Holli
Lawton, against, plaintiff, William Lawton; a copy of any
opposition to the Motion for New Trial and any attachments
thereto filed by a party in the trial court or a statement by
the relator that no opposing written documents were filed; and a
copy of pertinent court minutes as to the hearing on the
Exception of Prematurity and the hearing on the Motion for New
Trial, in violation of Uniform Rules of Louisiana Courts of
Appeal, Rule 4-5(C) (6), (7), (8), (9), (10). This court further
directs relator to provide a copy of the transcripts of the
hearing on the Exception of Prematurity and the April 4, 2022
hearing on the Motion for New Trial in the event a new
application is filed.
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0440

PAGE 2 OF 2

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2- 18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation, the
missing items noted above, and must comply with Uniform Rules of
Louisiana Courts of Appeal, Rule 2-12.2. Any new application
must be filed on or before August 29, 2022 and must contain a
copy of this ruling. In all other respects, the writ is denied.

JMM
MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

ASA

DEPUTY CLERK OF COURT
FOR THE COURT